EXHIBIT FINAL TRANSCRIPT CSC - Q4 2008 Computer Sciences Corporation Earnings Conference Call Event Date/Time: May 21, 2008 / 5:00PM ET CORPORATE PARTICIPANTS Bill Lackey Computer Sciences Corporation - Director, Investor Relations Mike Laphen Computer Sciences Corporation - Chairman and Chief Executive Officer Don DeBuck Computer Sciences Corporation - Interim Chief Financial Officer CONFERENCE CALL PARTICIPANTS Adam Frisch UBS - Analyst Brian Keane Credit Suisse - Analyst Vincent Lin Goldman Sachs - Analyst Rod Bourgeois Sanford Bernstein - Analyst George Price Stifel Nicolaus - Analyst Eric Boyer Wachovia - Analyst Tien-tsin Huang JPMorgan - Analyst PRESENTATION Operator Good day, everyone, and welcome to the CSC fiscal 2008 fourth quarter conference. Today's call is being recorded and for opening remarks and introductions, I would like to turn the program over to Mr. Bill Lackey, Director of Investor Relations.
